Citation Nr: 1416456	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  13-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory condition, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue (claimed as chronic fatigue syndrome), to include as due to an undiagnosed illness.

5.  Entitlement to service connection for muscle and joint pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for sleep problems (claimed as sleep disturbance), to include as due to an undiagnosed illness.

7.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a cardiac condition, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for gastrointestinal (GI) problems with weight loss, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for memory problems, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Shelly Campbell, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to August 1993, including service in Southwest Asia.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

Subsequent to the most recent readjudication, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board has recharacterized the claim of service connection for PTSD to include other psychiatric disabilities under Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a skin condition, a respiratory condition, chronic fatigue, muscle and joint pain, sleep problems, fibromyalgia, a cardiac condition, GI problems with weight loss, and memory problems, all as due to an undiagnosed illness.  He also seeks service connection for a psychiatric disability.  For the reasons that follow, these claims must be remanded.

The Veteran has reported that he was treated for his symptoms at the Philadelphia VA Medical Center (VAMC) from 2004 to 2008, the Gainesville VAMC (dates unidentified), and the Daytona Beach VA Outpatient Clinic (OPC).  However, the only VA treatment records associated with the claims file are from the Philadelphia Vet Center from June 2004, July 2004, and September 2009; a few partial records from the Philadelphia VAMC; and from Daytona Beach OPC dated April 2010 to February 2012.  Moreover, a Gulf War Registry Examination occurred in July 2004 at the Philadelphia VAMC but the record contains only two pages of this relevant report.  It appears no effort has been made to obtain the outstanding identified records.  Records of VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claims must be remanded to associate those records.

Additionally, in a May 2010 statement, the Veteran stated that he had previously applied for Social Security (SSA) disability benefits and that SSA records would support his claims.  He requested that these records be obtained.  Therefore, on remand any relevant SSA records should be obtained.

Finally, the Veteran was provided with a VA general medical examination in October 2010.  However, the resulting medical opinions were based on an incomplete record, as the VA treatment records and 2004 Persian Gulf War Registry Examination Report discussed above were not before the examiner for review.  The Board finds it appropriate to remand the claims to afford the Veteran an opportunity to undergo VA examinations based on a complete record to assess the current nature and etiology of his claimed conditions, particularly in light of the place, type and circumstances of his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any outstanding relevant treatment records from:
 
	a)  the Gainesville VAMC

b)  the Philadelphia VAMC and Vet Center, dated from 2004 to 2009, including the entire July 2004 Persian Gulf War Registry Examination Report.

c)  the Daytona Beach OPC dated since February 2012.

2.  Obtain any relevant Social Security Administration records, physically or electronically.

3.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin condition, respiratory condition, chronic fatigue, muscle and joint pain, sleep problems, fibromyalgia, cardiac condition, GI problems with weight loss, and memory problems.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

Based on a physical examination and comprehensive review of the claims file, please discuss the following with respect to the Veteran's claimed skin condition, respiratory condition, chronic fatigue, muscle and joint pain, sleep problems, fibromyalgia, cardiac condition, GI problems with weight loss, and/or memory problems:

a)  Whether it is at least as likely as not that any of the claimed conditions can be attributed to known clinical diagnoses.  Each symptom and its corresponding diagnosis should be made clear.  

Any symptom with no known corresponding diagnosis should be made clear.

b)  Whether it is at least as likely as not that any clinical diagnoses attributed to the claimed conditions identified on examination
* had its onset during active service; or,
* is causally related to the Veteran's service; or,
* was manifested within one year of discharge from service (by August 1994).  

c)  If the examiner identifies a chronic disability pattern, he/she should explain whether it is (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.  

The examiner is advised that the Veteran is competent to report recurrent symptoms since service and thus, the examiner should acknowledge and discuss such report as it relates to his various symptoms.

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medically sound opinion cannot be reached, please explain why and state whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Schedule the Veteran for a VA mental health examination.  The examiner should review the claims file and note such review in the report.  All appropriate tests and studies should be conducted.  The examiner should address the following:

a)  Identify all psychiatric disabilities found to be present.  A diagnosis of PTSD must be ruled in or excluded.

b)  For each identified disability, state whether it is at least as likely as not that 

1.  the condition had its onset in service, particularly addressing the in-service report of suicidal ideation and diagnosis of adjustment disorder.

2.  the condition is related to service, including the Veteran's in-service diagnosis of adjustment disorder.

c)  If a substance abuse disorder is currently present or was present in service, please state whether its symptoms can be separated from symptoms caused by other psychiatric disabilities.  If the symptoms can be distinguished, please do so.

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medically sound opinion cannot be reached, please explain why and state whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Then, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his attorney with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).
